                                                                                            -   -
                                                                                                       -
                                                                                                    -- --   -- - -- -
                                                                                                             -   - -----·--
                                                                                                                        ---~
                                                                         USfJC' SUl'JY

                                                                         ELEC-fR()NIC/\I . IY F!IJED
UNITED STATES DISTRICT COURT                                         I   DOC#:
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                     I   DATE f~-·1 !~f-1):
                                                                     [__-= ------      --       -
                                                                                                           _Jl~!£kod0
                                                                                                                  -- --- - ~ - - -
MTS LOGISTICS, INC.,
                                   Plaintiff,
                  -against-                                                    19   CIVIL 4216 (PAE)

                                                                                    JUDGMENT
INNOVATIVE COMMODITIES GROUP, LLC,
                   Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated February 26, 2020, Innovative's motion to dismiss

is granted and MTS's Complaint is dismissed for lack of personal jurisdiction. This dismissal is

without prejudice to MTS's ability to file suit in a court of competent jurisdiction; accordingly, the

case is closed.

Dated: New York, New York
       February 26, 2020



                                                                     RUBY J. KRAJICK

                                                                         Clerk of Court


                                                                     ~
                                                               BY:
